Bailey, J.
Upon this application for the appointment of an umpire to ascertain and determine the amount of loss or damage by fire, it appears that a mortgagee clause is attached to each of the policies providing that the loss, if any, shall be paid to the first mortgagee as its interest may appear. The language of the standard form of insurance policy in respect to the determination of the loss by appraisers and an umpire provides that an award, when made and filed, shall determine the amount of sound value and loss or damage. This would appear to bind the mortgagee. In the present case, it appears that the interest of the mortgagee is far in excess of the loss and that the mortgagee will undoubtedly be entitled to the entire award.
It is my opinion, therefore, that the mortgagee should be made a party to the application for the appointment of an umpire to act with the appraisers selected by the respective parties, or that such application should be made with the consent of the mortgagee.
Upon the reason set forth herein, the motion is denied.